                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   OCALA DIVISION

ANTONIO GONZALEZ,

       Plaintiff,

v.                                                              Case No: 5:19-cv-325-Oc-18PRL

COMMISSIONER OF SOCIAL
SECURITY,

       Defendant.


                                            ORDER
       This matter is before the Court on the Commissioner’s unopposed motion to remand. (Doc.

12). The Commissioner advises that she is unable to locate the claims file for the ALJ’s decision

of September 18, 2018. Therefore, the Commissioner requests a remand, pursuant to sentence six

of 42 U.S.C. §405(g) in order to take further administrative action.

       Pursuant to 42 U.S.C. §405(g) of the Social Security Act, this Court may remand a case to

the Commissioner on motion of the Commissioner made for “good cause shown” before she files

her answer. Here, the Commissioner has not yet filed an answer and the Commissioner has shown

good cause since the Court cannot perform its role on appeal without the benefit of the claims file.

       In view of the foregoing, the Commissioner’s unopposed motion for remand (Doc. 12) is

GRANTED and this action is REMANDED to the Commissioner, pursuant to sentence six of 42

U.S.C. § 405(g), for the Commissioner to take further administrative action, subject to the

requirement that the Commissioner provide the Court with status reports every three months

regarding the progress of the remand process. The Clerk shall administratively close the file and

withhold the entry of a final judgment in this case.
       DONE and ORDERED in Ocala, Florida on November 18, 2019.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                        -2-
